*199Order and judgment (one paper), Supreme Court, New York County (Harold B. Beeler, J.), entered January 26, 2005, which denied the petition challenging determinations by respondent New York City Commission on Human Rights finding no probable cause to pursue petitioner’s complaints alleging discrimination on the basis of her racial and national origin by respondents New York City Board of Education and United Federation of Teachers (UFT), unanimously affirmed, without costs.
Petitioner, a schoolteacher and a Native American Wayuu from Colombia, filed two complaints with respondent Commission—one against the Board of Education alleging that the principal and payroll secretary at the school where petitioner worked subjected her to disparate treatment by refusing to provide her with proper notification of payroll deductions, and one against the UFT for allegedly refusing to assist her in airing her grievances. The complaints asserted that the Board of Education and the UFT discriminated against petitioner on the basis of national origin and race. Petitioner, however, failed to establish a prima facie case of discrimination because she could not demonstrate that the Board of Education or the UFT knew of her ethnic origin, much less that her ethnicity was the motive for the complained-of conduct (see Forrest v Jewish Guild for Blind, 3 NY3d 295, 305 [2004]). In addition, petitioner produced no evidence that she had been disparately treated.
We have reviewed petitioner’s remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Saxe, Sullivan, Nardelli and Williams, JJ.